Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered March 21, 2007, which, to the extent appealed from as limited by the briefs, denied plaintiffs’ motion for a default judgment, unanimously affirmed, without costs.
In this action alleging discrimination in housing, retaliatory eviction and personal injury, defendants demonstrated a reasonable excuse for their delay in answering the complaint (see Castillo v Garzon-Ruiz, 290 AD2d 288, 290 [2002]; Parker v I.E.S.I. N.Y. Corp., 279 AD2d 395 [2001], lv dismissed 96 NY2d 927 [2001]; Barajas v Toll Bros., 247 AD2d 242 [1998]; Ganvey Merchandising Corp. u Knudsen El. Corp., 169 AD2d 518 [1991]). We note that they established prima facie meritorious defenses to plaintiffs’ claims. Plaintiffs have not demonstrated that they suffered any prejudice as a result of the delay (see Castillo, 290 AD2d at 290; Share v Village of Westhampton Beach, 121 AD2d 887 [1986]). This State’s public policy favors determinations on the merits (see Guzetti v City of New York, 32 AD3d 234 [2006]). Concur—Lippman, PJ., Tom, Williams and Acosta, JJ.